                    CASE 0:17-cr-00234-WMW Doc. 91-1 Filed 07/14/20 Page 1 of 2



                                                                                                                       RECEIVED
                                                                                                                              BY MAtr.


                                                                                                                        JUL    I 7 2920
                                                                                                             CLERK, U.S. DISTH|CT UULJH               I

                                           "frJ*rjifir*d R*r:r,ratir:i:                      S{ireriillo"               sr'   PAUL, MN


                                                                 jrriy 5-18, }AZi)



               Lrbn^,1                Lo.nt        Lrb'on1               on\y s?ov\ V\- Tl+                               E*.-t+                wlEeg




 5                   t3                     7                       il                                          1rl                        l_   _l_




B2 A: 0730-0830     C     Unih 0800-0900    A (A)r 0800-0900       F2 A: 0800-0900       B2 A: 0800-0900        C   Unit: 0800-0900      A (A);0730-0830
82 B: 0830-0930     G (A); 0900-1000       A (B):0900-1000         F2 8:0900-1000       B? B: 0900-1000         G (A); 0900-1000         A (u):0830-0930
B1 A: 1330-1430     c     (B):1230-l-330   l'l (A); 1230-1330      Fl A: 1230-1330      B1 A: 1230-1330         G {B): 1230-1330         f{ (A): 1330-1430
B1 B:1430-1530
                                           l-l (B): 1.t30-1530     F1 8:1430-1530       91 B:1430-1530         tndry:   1,830-J-930      H (B):1a30-1530
                                           Fac. 1830-1930          Un icor: 1830-1930   F/S: 1830-1930

                                           't rl                   15                   ID                     .Ll                       i.8

F2   A:4730-0830    B2 A: 0800-0900        C   Unit: 0800-0900     A (A): 0800-0900     F2 A; 0800-0900        82 A: 0800-0900           C Unit: 0730-0830
F2 B:   0830-0930   82 B: 0900-1000        G (A): 0900-1000        A (B): 0900-1000     F2 B:0900-1000         B2 Bi 0900-1000           G (A):0830-0930
F1   A: 1330-1430   B1    A: 1230-1330     G {B): 1230-1330       fl (A): 1230-1330     F1   A: 1230-1330      B1    A:1230-1330         G (B): 1330-1430

F1 8: 1430-1530     B1 B: 1430-1530
                                           Fac. 1830-1930         H (8):1430-1530                              B1 B: 1430-1530
                                                                                        F1 B:    1430-1530
                                                                  Unicor: 1830-1930                            tndry: 1830-1930
                                                                                        F/5:     1830-1930




                                                                                                                    SCAN
                                                                                                                     JUL17202s
                                                                                                                               qN     ED


                                                                                                             U.S. DISTRICT COURT ST. PAUL



                                       , /Ex*r;rr L                                          /
     CASE 0:17-cr-00234-WMW Doc. 91-1 Filed 07/14/20 Page 2 of 2




                                                           RECEIVEN

                                                            JUL    17 202a .




                                                                                      ;'
                                                                                      I
                                                                                    .{




                                                                               i ,jr: l
                                                                               ,: ..: l
                                                                               ir{
                                                                                   ""t



k3            Ext*rBtT            L
